Order entered April 17, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-19-00574-CR

                            FRANCO PEREZ, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                On Appeal from the 203rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1056586-P

                                      ORDER

      We GRANT the State’s Second Motion for Extension of Time to File Brief.

We ORDER the State’s Brief, received by the Court on April 9, 2020, filed as of

the date of this order.


                                              /s/   BILL WHITEHILL
                                                    PRESIDING JUSTICE